DISMISS; and Opinion Filed March 22, 2019.




                                            In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                     No. 05-18-01014-CV

   EQUIPOS DE PERFORACION V, S.A. DE C.V. AND LUIS FELIPE TRUEBA,
                              Appellants
                                  V.
VAREL INTERNATIONAL IND., L.P., JFM ENTERPRISES, INC., AND JOSE MARIA
     SARACHAGA MARTINEZ GARAITIA MINING S.A. DE C.V., Appellees

                     On Appeal from the 160th Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DC-17-05141

                            MEMORANDUM OPINION
                Before Chief Justice Burns, Justice Molberg, and Justice Nowell
                                Opinion by Chief Justice Burns
       Before the Court is appellants’ March 19, 2019 unopposed motion to dismiss the appeal in

which they state they no longer desire to prosecute this appeal. We grant the motion and dismiss

the appeal.



                                                /Robert D. Burns, III/
                                                ROBERT D. BURNS, III
                                                CHIEF JUSTICE

181014F.P05
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

 EQUIPOS DE PERFORACION V, S.A.                    On Appeal from the 160th Judicial District
 DE C.V. AND LUIS FELIPE TRUEBA,                   Court, Dallas County, Texas
 Appellants                                        Trial Court Cause No. DC-17-05141.
                                                   Opinion delivered by Chief Justice Burns,
 No. 05-18-01014-CV        V.                      Justices Molberg and Nowell participating.

 VAREL INTERNATIONAL IND., L.P.,
 JFM ENTERPRISES, INC., AND JOSE
 MARIA SARACHAGA MARTINEZ
 GARAITIA MINING S.A. DE C.V.,
 Appellees

       In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

     Subject to any agreement of the parties, we ORDER that appellees VAREL
INTERNATIONAL IND., L.P., JFM ENTERPRISES, INC., AND JOSE MARIA SARACHAGA
MARTINEZ GARAITIA MINING S.A. DE C.V. recover their costs of this appeal from appellants
EQUIPOS DE PERFORACION V, S.A. DE C.V. AND LUIS FELIPE TRUEBA.


Judgment entered this 22nd day of March, 2019.




                                             –2–